To set aside a non-suit.
Granted November 17, 1886.
Plaintiff was prevented, by a misapprehension, from being in court when his case was called. To a motion to set aside the non-suit, objection was made that it had not been entered on the motion book. The objection was sustained, with leave to renew the motion. Upon renewal of the motion another judge overruled it, upon the ground that substantial justice had already been done; that the suit was a trifling matter and had been expensive to the parties and county.